
	
		I
		111th CONGRESS
		2d Session
		H. R. 5338
		IN THE HOUSE OF REPRESENTATIVES
		
			May 18, 2010
			Mr. Turner (for
			 himself, Mr. Marshall,
			 Mr. Shuster, and
			 Mr. Thornberry) introduced the
			 following bill; which was referred to the Committee on Armed Services, and in
			 addition to the Committee on Foreign
			 Affairs, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To strengthen the United States commitment to
		  transatlantic security by implementing the principles outlined in the
		  Declaration on Alliance Security signed by the heads of state and governments
		  of the North Atlantic Treaty Organization.
	
	
		1.Short title and table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the NATO First Act.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title and table of contents.
					Sec. 2. Policy on current United States force structure in
				Europe and report on future changes in composition and
				capabilities.
					Sec. 3. Codification of congressional notification requirement
				before permanent relocation of any United States military unit stationed
				outside the United States.
					Sec. 4. Modification and extension of authorities relating to
				program to build the capacity of foreign military forces to support the
				European Command and other geographic combatant commands.
					Sec. 5. Extended deterrence commitment to Europe.
					Sec. 6. Availability of funds for long-range missile defense in
				Europe.
					Sec. 7. Sense of Congress on missile defense and New Start
				Treaty with Russian Federation.
					Sec. 8. Air Force scholarships for Partnership for Peace
				nations to participate in the Euro-NATO Joint Jet Pilot Training
				Program.
				
			2.Policy on current
			 United States force structure in Europe and report on future changes in
			 composition and capabilities
			(a)Force Structure
			 policyIt is the policy of
			 the United States that the current deployment of units of the United States
			 Armed Forces at military installations in European member nations of the North
			 Atlantic Treaty Organization is a force-structure arrangement and set of
			 military capabilities that are adequate to permit the United States—
				(1)to satisfy the commitments undertaken by
			 United States pursuant to article 5 of the North Atlantic Treaty, signed at
			 Washington, District of Columbia, on April 4, 1949, and entered into force on
			 August 24, 1949 (63 Stat. 2241; TIAS 1964);
				(2)to address the current security environment
			 in Europe, including United States participation in theater cooperation
			 activities; and
				(3)to contribute to peace and stability in
			 Europe.
				(b)Report on force
			 structure changes in composition and capabilities
				(1)Report
			 requiredNot later than one
			 year after the date of the enactment of this Act, the Secretary of Defense
			 shall submit to the Committees on Armed Services of the Senate and House of
			 Representatives a report evaluating potential changes in the composition and
			 capabilities of units of the United States Armed Forces at military
			 installations in European member nations of the North Atlantic Treaty
			 Organization—
					(A)to better achieve
			 the policy objectives specified in paragraphs (1), (2), and (3) of subsection
			 (a); and
					(B)to better utilize
			 such units to respond to other United States national security
			 responsibilities.
					(2)Matters to be
			 consideredAs part of the
			 report, the Secretary of Defense shall consider—
					(A)the stationing of advisory and assist
			 brigades at military installations in Europe;
					(B)the expanded use of Joint Task Forces to
			 train and build mutual capabilities with partner countries; and
					(C)the stationing of units of the United
			 States Armed Forces to support missile defense and cyber-security
			 missions.
					3.Codification of
			 congressional notification requirement before permanent relocation of any
			 United States military unit stationed outside the United States
			(a)Codification and
			 related reportChapter 6 of
			 title 10, United States Code, is amended by inserting after section 162 the
			 following new section:
				
					162a.Congressional
				notification before permanent relocation of military units stationed outside
				the United States
						(a)Notification
				requirementThe Secretary of Defense shall notify Congress at
				least 30 days before the permanent relocation of a unit stationed outside the
				United States.
						(b)Elements of
				notificationThe notification
				required by subsection (a) shall include a description of the following:
							(1)How relocation of
				the unit supports the United States national security strategy.
							(2)How relocation of the unit supports the
				security commitments undertaken by the United States pursuant to any
				international security treaty, including the North Atlantic Treaty, the Treaty
				of Mutual Cooperation and Security between the United States and Japan, and the
				Security Treaty Between Australia, New Zealand, and the United States of
				America.
							(3)How relocation of the unit addresses the
				current security environment in the affected geographic combatant command’s
				area of responsibility, including United States participation in theater
				security cooperation activities and bilateral partnership, exchanges, and
				training exercises.
							(4)How relocation of the unit impacts the
				status of overseas base closure and realignment actions undertaken as part of a
				global defense posture realignment strategy and the status of development and
				execution of comprehensive master plans for overseas military main operating
				bases, forward operating sites, and cooperative security locations of the
				global defense posture of the United States.
							(c)ExceptionsSubsection (a) does not apply in the case
				of—
							(1)the relocation of
				a unit deployed to a combat zone; or
							(2)the relocation of a unit as the result of
				closure of an overseas installation at the request of the government of the
				host nation in the manner provided in the agreement between the United States
				and the host nation regarding the installation.
							(d)DefinitionsIn
				this section:
							(1)Combat
				zoneThe term combat
				zone has the meaning given that term in section 112(c)(2) of the
				Internal Revenue Code of 1986.
							(2)Geographic
				combatant commandThe term geographic combatant
				command means a combatant command with a geographic area of
				responsibility that does not include North America.
							(3)UnitThe
				term unit has the meaning determined by the Secretary of Defense
				for purposes of this
				section.
							.
			(b)Clerical
			 amendmentThe table of sections at the beginning of such chapter
			 is amended by inserting after the item relating to section 162 the following
			 new item:
				
					
						162a. Congressional notification before
				permanent relocation of military units stationed outside the United
				States.
					
					.
			(c)Repeal of
			 superceded notification requirementSection 1063 of the National Defense
			 Authorization Act for Fiscal Year 2010 (Public Law 111–84; 123 Stat. 2469; 10
			 U.S.C. 113 note) is repealed.
			4.Modification and
			 extension of authorities relating to program to build the capacity of foreign
			 military forces to support the European Command and other geographic combatant
			 commands
			(a)AuthoritySubsection (a) of section 1206 of the
			 National Defense Authorization Act for Fiscal Year 2006 (Public Law 109–163;
			 119 Stat. 3456), as most recently amended by section 1206(a) of the Duncan
			 Hunter National Defense Authorization for Fiscal Year 2009 (Public Law 110–417;
			 122 Stat. 4625), is further amended by adding at the end the following:
				
					(3)To build the capacity of a foreign
				country’s national military forces in order for that country to support the
				theater priorities of the applicable geographic combatant
				command.
					.
			(b)Limitations
				(1)Annual funding
			 limitationSubsection (c)(1) of such section, as amended by
			 section 1206(b) of the Duncan Hunter National Defense Authorization Act for
			 Fiscal Year 2009 (Public Law 110–417; 122 Stat. 4625), is further amended by
			 striking $350,000,000 and inserting
			 $500,000,000.
				(2)Availability of
			 funds for activities across fiscal yearsSubsection (c)(4) of
			 such section is amended by striking the next fiscal year and
			 inserting any of the next 2 fiscal years.
				(c)Implementation
			 plan; definitionSuch section is further amended—
				(1)by redesignating
			 subsection (g) as subsection (i); and
				(2)by inserting after
			 subsection (f) the following:
					
						(g)Report on
				implementation plan
							(1)In
				generalThe Secretary of
				Defense shall submit to the congressional committees specified in subsection
				(e)(3) a report on the plan for the implementation of the program described in
				subsection (a)(3) and the allocation of funds under such program for each of
				fiscal years 2011 through 2013. Such plan shall be submitted in conjunction
				with the budget submitted to Congress by the President pursuant to section
				1105(a) of title 31, United States Code, for each of fiscal years 2011 through
				2013.
							(2)Matters
				coveredThe report required under paragraph (1) shall contain a
				description of—
								(A)how the plan supports the United States
				national security strategy;
								(B)how the plan
				addresses the current security environment in each geographic combatant
				command’s area of responsibility, including United States participation in
				theater security cooperation activities and bilateral partnership, exchanges,
				and training exercises; and
								(C)any comments
				resulting from an interagency review of the plan that includes the Department
				of State and other relevant Federal departments and agencies.
								(h)DefinitionIn this section, the term geographic
				combatant command means a combatant command with a geographic area of
				responsibility that does not include North
				America.
						.
				(d)Two-Year
			 extension of authoritySubsection (i) of such section, as
			 redesignated by subsection (d)(1) of this section and as most recently amended
			 by section 1206(c) of the Duncan Hunter National Defense Authorization Act for
			 Fiscal Year 2009 (Public Law 110–417; 122 Stat. 4625), is further amended
			 by—
				(1)by striking
			 September 30, 2011 and inserting September 30,
			 2013; and
				(2)by striking
			 fiscal years 2006 through 2011 and inserting fiscal years
			 2006 through 2013.
				5.Extended deterrence
			 commitment to Europe
			(a)Policy on
			 extended deterrence commitment to EuropeIt is the policy of the United States
			 that—
				(1)it maintain its commitment to extended
			 deterrence, specifically the nuclear alliance of the North Atlantic Treaty
			 Organization, as an important component of ensuring and linking the national
			 security interests of the United States and the security of its European
			 allies;
				(2)forward-deployed nuclear forces of the
			 United States shall remain based in Europe in support of the nuclear policy and
			 posture of NATO; and
				(3)the presence of nuclear weapons of the
			 United States in Europe—combined with NATO’s unique nuclear sharing
			 arrangements under which non-nuclear members participate in nuclear planning
			 and possess specially configured aircraft capable of delivering nuclear
			 weapons—contributes to the cohesion of NATO and provides reassurance to allies
			 and partners who feel exposed to regional threats.
				(b)Limitation on
			 reductions in nuclear forces based in EuropeIn light of the policy expressed in
			 subsection (a), no action may be taken to effect or implement the reduction of
			 nuclear forces of the United States that are based in Europe unless—
				(1)the reduction in such nuclear forces is
			 requested by the government of the host nation in the manner provided in the
			 agreement between the United States and the host nation regarding the forces;
			 or
				(2)the President certifies that—
					(A)the nuclear policy and nuclear posture of
			 NATO has changed, reducing the need for such nuclear forces to be based in
			 Europe;
					(B)NATO member states have considered the
			 reduction in the High Level Group and NATO has decided to support such
			 reduction;
					(C)the remaining
			 nuclear forces of the United States that are based in Europe after such
			 reduction provide a commensurate or better level of safety, security,
			 reliability, and credibility as before such reduction;
					(D)such reduction is compensated by other
			 measures (such as nuclear modernization, conventional forces, and missile
			 defense) which together provide a commensurate or better deterrence capability
			 and assurance of NATO member states in a manner consistent with the NATO
			 Strategic Concept; and
					(E)the Russian
			 Federation has made commensurate reductions to its deployed tactical nuclear
			 weapons.
					(c)ReportUpon any decision to reduce the nuclear
			 forces of the United States that are based in Europe, the President shall
			 submit to the Committees on Armed Services of the Senate and House of
			 Representatives a report containing—
				(1)the certification required by subsection
			 (b)(2);
				(2)justification for
			 such reduction; and
				(3)an assessment of how NATO member states, in
			 light of such reduction, assess the credibility of the deterrence capability of
			 the United States in support of its commitments undertaken pursuant to article
			 5 of the North Atlantic Treaty, signed at Washington, District of Columbia, on
			 April 4, 1949, and entered into force on August 24, 1949 (63 Stat. 2241; TIAS
			 1964).
				(d)Notice and wait
			 requirementThe President may
			 not commence a reduction in the nuclear forces of the United States that are
			 based in Europe for which the certification required by subsection (b)(2) is
			 made until the expiration of a 180-day period beginning on the date on which
			 the President submits the report under subsection (c) containing the
			 certification.
			(e)Authorization of
			 appropriationsThere is
			 authorized to be appropriated to the Secretary of Defense and the Administrator
			 for Nuclear Security a total of $300,000,000 for fiscal year 2011 for—
				(1)developing the
			 F–35 Lightning II aircraft into a dual-capable aircraft by outfitting it with a
			 nuclear-capable delivery system; and
				(2)supporting the
			 life extension program for the B61 gravity bomb.
				6.Availability of
			 funds for long-range missile defense in Europe
			(a)FindingsCongress finds the following:
				(1)Missile defense promotes the collective
			 security of the United States and NATO and improves linkages among member
			 nations of NATO by defending all members of NATO against the full range of
			 missile threats.
				(2)The Director of National Intelligence,
			 appearing before the Senate Select Committee on Intelligence on February 2,
			 2010, testified that, The Iranian regime continues to flout UN Security
			 Council restrictions on its nuclear program … We judge Iran would likely choose
			 missile delivery as its preferred method of delivering a nuclear weapon. Iran
			 already has the largest inventory of ballistic missiles in the Middle East and
			 it continues to expand the scale, reach, and sophistication of its ballistic
			 missile forces—many of which are inherently capable of carrying a nuclear
			 payload..
				(3)The Unclassified
			 Report on Military Power of Iran, dated April 2010, states that, With
			 sufficient foreign assistance, Iran could probably develop and test an
			 intercontinental ballistic missile (ICBM) capable of reaching the United States
			 by 2015. Iran could also have an intermediate-range ballistic missile (IRBM)
			 capable of threatening Europe..
				(4)However, phase 3
			 of the proposed phased, adaptive approach for missile defense in Europe is
			 planned to provide coverage of all of Europe by 2018 and phase 4 is planned to
			 provide additional coverage of the United States by 2020.
				(5)According to the February 2010 Ballistic
			 Missile Defense Review, the United States will continue the development and
			 assessment of a two-stage ground-based interceptor as part of a hedging
			 strategy and, as further noted by the Under Secretary of Defense for Policy
			 during testimony before the Committee on Armed Services of the House of
			 Representatives on October 1, 2009, We keep the development of the
			 two-stage [ground-based interceptor] on the books as a hedge in case things
			 come earlier, in case there’s any kind of technological challenge with the
			 later models of the SM–3..
				(b)PolicyIt
			 shall be the policy of the United States to—
				(1)field long-range
			 missile defenses in Europe that provide territorial defense of all NATO allies
			 from intercontinental and intermediate-range ballistic missiles by the time
			 such threats materialize;
				(2)ensure that the standard missile-3 block
			 IIA interceptors provide full coverage of Europe against medium- and
			 intermediate-range ballistic missiles launched from the Middle East and that
			 the standard missile-3 block IIB interceptors provide additional coverage of
			 the United States against intercontinental ballistic missiles launched from the
			 Middle East; and
				(3)continue the
			 development and testing of the two-stage ground-based interceptor to maintain
			 it—
					(A)in the event that the long-range ballistic
			 missile threat materializes sooner than the planned availability of the
			 standard missile-3 block IIA or block IIB interceptor missiles;
					(B)in the event of
			 technical challenges associated with the standard missile-3 interceptor
			 missile; and
					(C)as a complement to
			 the missile defense capabilities deployed in Alaska and California for the
			 defense of the United States.
					(c)Reservation of
			 fundsOf the funds
			 appropriated pursuant to an authorization of appropriations made available for
			 fiscal years 2012 and 2013 for the Missile Defense Agency, $300,000,000 shall
			 be available only for long-range missile defense in Europe as described
			 subsection (d).
			(d)Use of
			 fundsFunds reserved under
			 subsection (c) may be obligated and expended by the Secretary of
			 Defense—
				(1)to accelerate the
			 research, development, test, evaluation, procurement, and fielding of a
			 standard missile-3 block IIA or block IIB interceptor capable of intercepting
			 intermediate or intercontinental ballistic missiles;
				(2)on the research,
			 development, test, evaluation, procurement, and fielding of a two-stage
			 ground-based interceptor; and
				(3)on an additional
			 flight test of a two-stage ground-based interceptor.
				7.Sense of Congress on
			 missile defense and New Start Treaty with Russian Federation
			(a)FindingsCongress finds the following:
				(1)The United States and the Russian
			 Federation signed the Treaty between the United States of America and the
			 Russian Federation on Measures for the Further Reduction and Limitation of
			 Strategic Offensive Arms (commonly known as the New START
			 Treaty) on April 8, 2010.
				(2)The preamble of
			 the New START Treaty states, Recognizing the existence of the
			 interrelationship between strategic offensive arms and strategic defensive
			 arms, that this interrelationship will become more important as strategic
			 nuclear arms are reduced, and that current strategic defensive arms do not
			 undermine the viability and effectiveness of the strategic offensive arms of
			 the Parties..
				(3)Officials of the United States have stated
			 that the New START Treaty does not restrain the program for missile defense of
			 the United States at bases in California and Alaska, nor does it restrain the
			 phased, adaptive approach for missile defense in Europe.
				(4)However, a
			 statement from the office of the Russian president states, The Treaty
			 between the Russian Federation and the United States of America on the
			 Reduction and Limitation of Strategic Offensive Arms signed in Prague on April
			 8, 2010, can operate and be viable only if the United States of America
			 refrains from developing its missile defence capabilities quantitatively or
			 qualitatively..
				(5)Additionally,
			 Russian Foreign Minister Sergei Lavrov stated that Russia would have the right
			 to withdraw from the treaty if the U.S.’s build-up of its missile
			 defense strategic potential in numbers and quality begins to considerably
			 affect the efficiency of Russian strategic nuclear forces..
				(b)Sense of
			 CongressIt is the sense of Congress that—
				(1)there are no
			 limitations on any phases of the phased, adaptive approach to missile defense
			 resulting from ratification of the New START treaty between the United States
			 and Russia, signed on 8 April 2010;
				(2)the United States
			 should deploy all four phases of the phased, adaptive approach for missile
			 defense in Europe to protect the United States, deployed forces, and NATO
			 allies against short, medium, and long-range ballistic missile threats
			 consistent with the announced time lines of such threats; and
				(3)the ground-based
			 midcourse defense system in Alaska and California should be maintained,
			 evolved, and expanded because it is the only missile defense capability as of
			 the date of the enactment of this Act that would protect the United States from
			 the growing threat of a long-range ballistic missile attack.
				8.Air Force scholarships
			 for Partnership for Peace nations to participate in the Euro-NATO Joint Jet
			 Pilot Training Program
			(a)Scholarships
			 authorizedChapter 901 of
			 title 10, United States Code, is amended by adding at the end the following new
			 section:
				
					9325.Euro-NATO
				Joint Jet Pilot Training Program: participation scholarships for Partnership
				for Peace nations
						(a)Establishment of
				scholarship programUnder
				regulations prescribed by the Secretary of Defense, the Secretary of the Air
				Force shall establish and maintain a scholarship program to allow personnel of
				the air forces of countries that are signatories of the Partnership for Peace
				Framework Document to receive undergraduate pilot training and necessary
				related training through the Euro-NATO Joint Jet Pilot Training (ENJJPT)
				program.
						(b)Transportation,
				supplies, and allowanceUnder
				such conditions as the Secretary of the Air Force may prescribe, the Secretary
				may provide to a person receiving a scholarship under the scholarship
				program—
							(1)transportation incident to the training
				received under the ENJJPT program;
							(2)supplies and
				equipment to be used during the training;
							(3)flight clothing
				and other special clothing required for the training;
							(4)billeting, food,
				and health services; and
							(5)a living allowance at a rate to be
				prescribed by the Secretary, taking into account the amount of living
				allowances authorized for a member of the armed forces under similar
				circumstances.
							(c)Rules of
				construction(1)The provision of scholarships under the
				scholarship program to personnel of an air force of a foreign country shall not
				be construed or interpreted to imply diplomatic recognition of the country as a
				member of the North Atlantic Treaty Organization.
							(2)Nothing in this section shall be construed
				or interpreted to supersede the authority of the ENJJPT Steering Committee
				under the ENJJPT Memorandum of Understanding. Countries whose air force
				personnel receive scholarships under the scholarship program shall not have
				privilege of ENJJPT Steering Committee representation.
							(d)Cost-SharingFor purposes of ENJJPT cost-sharing,
				personnel of an air force of a foreign country who receive a scholarship under
				the scholarship program shall be counted as United States
				pilots.
						.
			(b)Clerical
			 amendmentThe table of sections at the beginning of such chapter
			 is amended by adding at the end the following new item:
				
					
						9325. Euro-NATO Joint Jet Pilot Training
				Program: participation scholarships for Partnership for Peace
				nations.
					
					.
			
